DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez (Patent No.: US 4622627 A).
Regarding claim(s) 1, Rodriguez teaches an optical communication module comprising: a circuit board (reference numeral 10-1, 10-2 in Figure 1) on which a load including an optical device (reference numeral 60 in Figure 3) and a switch circuit (reference numeral 52, 54 in Figure 3) provided between a power supply (reference numeral 30 in Figure 3) and the load are implemented; a case (reference numeral 20 in Figure 1) configured to accommodate the circuit board; and a winding (reference numeral 12A, 12A’, 42, 44, 46 in Figure 1, Figure 1A, and Figure 3) configured to be electrically connected to the switch circuit and the load (e.g. as illustrated in Figure 3), wherein the case has a protrusion (reference numeral 20, 22, 24 in Figure 1 and Figure 1A), the protrusion penetrates the winding (e.g. as illustrated in Figure 1 and Figure 1A), and the winding, the case and the protrusion configures an inductor (e.g. “inductive” as in abstract and throughout).
Regarding claim(s) 2, Rodriguez teaches the optical communication module according to claim 1, wherein a winding accommodation hole is formed in the circuit board, and the winding is accommodated in the winding accommodation hole (e.g. as illustrated in Figure 1C).
Regarding claim(s) 3, Rodriguez teaches the optical communication module according to claim 1, wherein the case and the protrusion form a magnetic circuit through which a magnetic flux generated by a current flowing through the winding passes (e.g. “magnetically” “magnetic” as in column 2 lines 9-19 and throughout).
Regarding claim(s) 4, Rodriguez teaches the optical communication module according to claim 3, wherein the case and the protrusion are formed from a magnetic material (e.g. “ferrite plugs” “magnetic” as in column 2 lines 9-19 and throughout).
Regarding claim(s) 5, Rodriguez teaches the optical communication module according to claim 3, wherein the case includes a magnetic material section formed from a magnetic material (e.g. “ferrite plugs” “magnetic” as in column 2 lines 9-19 and throughout) and a nonmagnetic material section formed from a nonmagnetic material (e.g. “plastic substrate board” as in column 2 lines 1-2), and the magnetic material section of the case and the protrusion form a magnetic circuit (e.g. “ferrite plugs” “magnetic” as in column 2 lines 9-19 and throughout) through which a magnetic flux generated by a current flowing through the winding passes.
Regarding claim(s) 6, Rodriguez teaches the optical communication module according to claim 1, wherein the case includes a bottom-side case (reference numeral 26 in Figure 1) and a case cover (reference numeral 24 in Figure 1), the bottom-side case and the protrusion are integrally molded (e.g. as illustrated in Figure 1), an end portion of the protrusion is in contact with the case cover (e.g. as illustrated in Figure 1), and the bottom-side case, the case cover, and the protrusion form a magnetic circuit (e.g. “ferrite plugs” “magnetic” as in column 2 lines 9-19 and throughout) through which a magnetic flux generated by a current flowing through the winding passes.
Regarding claim(s) 7, Rodriguez teaches the optical communication modulator according to claim 1, wherein the switch circuit stores, while the load is in operation, energy in the inductor by causing a current to flow via the winding by using the power supply, and delays, upon interruption of the power supply, a reduction in an applied voltage on the load by using the energy stored in the inductor (e.g. there being no claimed structural difference between the apparatus of the claimed invention and that of the cited prior art, Examiner asserts that Rodriguez’s optical communication modulator will function in the same manner as that claimed).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637